Citation Nr: 0030842	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an 
anxiety reaction.  

2.  Entitlement to a total disability rating based upon 
individual unemployability. 

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the disability 
evaluation assigned for the veteran's only service-connected 
disability of an anxiety reaction from 10 to 50 percent and 
also denied entitlement to a total disability rating based 
upon individual unemployability and entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  

The Board notes that in a letter dated March 18, 1998 the 
veteran's attorney raised several matters.  These were 
addressed in the RO's letter dated April 9, 1998.  There has 
been no further specific response.  


FINDINGS OF FACT

1.  Medical evidence demonstrates the veteran's service-
connected anxiety reaction is presently manifested by 
irritability, anxiety, depression, and some sleep 
disturbance, as well as some difficulty with mood, attention 
span, ability to concentrate, memory, and ability to engage 
in abstract reasoning.  However, there is no impairment in 
his insight or judgment had he does not have suicidal or 
homicidal ideation and while he is socially isolated, he is 
not isolated from his family.  

2.  The veteran's only service-connected disorder is an 
anxiety reaction, rated 50 percent disabling. 

3.  There is no probative evidence demonstrating that the 
veteran has experienced frequent periods of hospitalization 
or marked interference with employment due to his service- 
connected disability. 

4.  The veteran is not unemployable solely because of his 
service-connected psychiatric disability. 

5.  The veteran is not a former prisoner-of-war and does not 
have a total schedular disability rating which is permanent 
in nature.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's anxiety reaction have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000). 

2.  A total rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2000).

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
not warranted.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 21.3021(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On VA psychiatric examination in October 1994 it was noted 
that the veteran had last been seen about one year ago but he 
stated that he attended the "RHOPPC" every 2 or 3 months.  
He felt that his psychiatric condition was getting worse 
because he was easily aggravated for no apparent reason.  He 
felt much better when he was alone watching television or 
reading.  His sleep was interrupted 3 or 4 times a night and 
he dreamt of "the old days."  He was also troubled because 
his legs would jump in his sleep.  He acknowledged being very 
depressed because he could not cope with people but he had 
never been depressed to the point of considering suicide.  He 
spent his free time walking in a park and doing a good deal 
of reading.  He also helped with the laundry and cooking at 
home.  His only social contacts were within his own family.  
He was neatly dressed, pleasant, and cooperative.  He made 
excellent eye contact.  He was still very unsteady when 
walking.  On mental status evaluation he tended to be 
relevant and talkative, as well as superficially cheerful.  
However, he mentioned that he was often depressed.  There 
were no signs of psychotic phenomena.  He expressed 
considerable appreciation for the VA help he had received.  
His memory, orientation, insight, and judgment were adequate.  
He was competent to manage his financial benefits.  The 
diagnosis was a generalized anxiety disorder.  

On VA psychiatric examination in August 1998 the veteran 
reported that he became "irritated fast", was unable to 
"relax," and did not know whether he was "coming or 
going".  He complained of generally being very anxious, 
adding that he felt "anxious most of the time."  In 
addition to his anxiety, he reported that he was irritable 
and that he had trouble getting along with people.  He stated 
that as long as people did not bother him he was all right.  
He reported having had this problem since he was in the 
service.  He also complained of significant difficulties with 
depression, stating that he was "very depressed".  His 
presentation of subjective complaints was consistent with 
those presented in his past examinations. 

It was reported that since the veteran's last rating 
examination his emotional condition and ability to relate to 
others had gotten worse over time.  He had not worked for 
some time, adding that he had been forced to retire as a 
truck driver due to problems with his legs.  

The veteran reported that he spent his time somewhat 
isolated, staying at home a lot of the time, watching 
television and trying to read.  He was still married to his 
wife of over 50 years, but described the relationship as 
rather tumultuous.  He reported that his marriage had had 
"problems for years", stating that they argued a great 
deal.  He has two grown children who live in the area, but he 
complained that while they visited on occasion, they did not 
stay long enough.  His family had difficulty coping with the 
recent murder of his granddaughter. 

The veteran was currently followed in the Mental Health 
clinic at the VA Medical Center in West Palm Beach, Florida.  
He currently saw a social worker for therapy approximately 
once or twice a month.  A psychiatrist also saw him for 
medication management and he had been prescribed Alprazolam.  
Until recently, he had also participated in the Day Treatment 
Program but had been recently discharged from that program 
because he had "reached his maximum potential".

On mental status evaluation the veteran arrived at the 
interview in a wheel chair, but walked with difficulty, and 
with the aid of a cane, from the waiting area to the 
interviewer's room.  His speech was slightly nervous and 
pressured, but logical and coherent.  He showed some 
difficulties with attention, concentration, and short memory.  
He was only able to recall one of three words after a brief 
delay, and was not able to perform serial 7's or spell the 
word world backwards.  He also had some difficulties with 
abstract reasoning, being unable to describe similarities 
between even simple objects.  He verbalized adequate 
judgment.  His mood was anxious and he described himself as 
"very nervous."  He reported that his appetite was "so - 
so", and described his sleep as "no good, I keep waking 
up".  He denied having any crying spells and denied suicidal 
and homicidal ideation.  Psychological testing indicated that 
he had a mild level of depression and moderate to severe 
levels of anxiety.  

In summary, it was noted that the results of the examination 
suggested that the veteran was suffering from long standing 
emotional difficulties.  His patterns of symptoms were most 
consistent with anxiety, and were associated with mild 
depression.  His symptoms fell within the diagnosis of a 
generalized anxiety disorder.  He reported having feelings of 
anxiety, inability to relax, fears of losing control, 
difficulties in coping with stress, and dealing with others.  
He was currently under close mental health support for his 
anxiety disorder and was receiving both counseling and 
medication.  He was capable of managing his own financial 
affairs.  

The diagnosis was a generalized anxiety disorder of moderate 
severity.  With respect to his Axis III diagnosis he reported 
having difficulties with his legs.  His Axis IV stressors 
included coping with his chronic emotional difficulties, 
difficulties in coping with his day to day stresses and 
interpersonal relationships.  He also had stress due to the 
recent loss of his granddaughter.  His global assessment of 
functioning (GAF) score was 55.  Difficulties from anxiety 
disorder caused him to have problems in his day to day 
activities and interpersonal relationships.  

I.  Anxiety Reaction Rating

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required.  It has been requested that a Social and Industrial 
Survey be conducted.  However, a social and industrial survey 
is not necessary to evaluate every mental disorder, the 
information provided by the examiner will generally be 
sufficient.  Whether a social and industrial survey is 
necessary is best determined by the examiner or rating agency 
on a case by case basis.  Similarly, diagnostic tools, e.g., 
psychological and neuropsychological testing, may be 
requested at the discretion of an examiner but since such 
tests are primarily for diagnostic, rather than evaluation, 
purposes, their use is not addressed in the rating schedule.  
61 Federal Register 52697-99 (Oct. 8, 1996).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (2000).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).  
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The November 1996 amendments to the Ratings Schedule state 
that the nomenclature employed in the schedule is based upon 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), which includes the GAF scale.  See 38 C.F.R. 
§ 4.130. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
However, this appeal stems from a claim which was filed after 
the effective date of the new rating criteria and, thus, only 
the new (amended) criteria govern this case. 

The Ratings Schedule, after the November 1996 amendments, 
provide a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders. 

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent at this time.  Medical evidence 
demonstrates his service-connected anxiety neurosis is 
presently manifested by irritability, anxiety, depression, 
and some sleep disturbance.  He also had some difficulty with 
his mood, attention span, ability to concentrate, his memory, 
and his ability to engage in abstract reasoning.  However, 
there is no impairment in his insight or judgment had he does 
not have suicidal or homicidal ideation.  While he does take 
psychotropic medication, he has maintained a marriage for 
many decades even though there is some difficulty.  He is 
also socially isolated but not from his family.  

On the other hand, psychological testing revealed that his 
clinical picture is more consistent with only mild depression 
and only moderate to severe anxiety.  This is consistent with 
the diagnosis of a generalized anxiety disorder of moderate 
severity and the GAF score which also indicates the presence 
of only moderate symptoms.  

The Board notes there is no medical evidence, related to the 
service-connected disorder, of deficiencies in most areas of 
occupational and social interaction due to suicidal ideation, 
obsessional rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  Therefore, a 70 percent disability 
rating is not warranted.  

There is also no medical evidence, solely attributable to the 
veteran's service-connected anxiety reaction, of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds a 100 percent schedular rating is not warranted.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the appropriate 
rating for the veteran's anxiety reaction.  It is significant 
to note that the schedular criteria for psychiatric disorders 
are based, in part, upon industrial impairment, including a 
100 percent rating which has been considered. 

Although the veteran, in essence, contends that his service- 
connected anxiety reaction results in marked interference 
with employment, the Board finds that the evidence is not 
probative of the fact that the veteran has severe or total 
industrial impairment due to this disability.  Medical 
evidence shows the veteran has multiple nonservice-connected 
disabilities, including bilateral hip replacements, which may 
not be considered in evaluating his ability to obtain 
substantially gainful employment.  

In addition, the record does not indicate any periods of 
hospitalization for psychiatric treatment, and past hospital 
reports demonstrate that treatment pertained primarily to the 
veteran's nonservice-connected disorders.  Therefore, the 
Board finds that the evidence is not persuasive of frequent 
hospitalization solely due to his service-connected 
psychiatric disability; accordingly, entitlement to 
extraschedular rating consideration is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for anxiety 
reaction.  



II.  Unemployability Claim

In this case, the Board notes that the veteran's only 
service-connected disability is an anxiety reaction, assigned 
a 50 percent disability rating and that a higher rating is 
not warranted.  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2000).  

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

If the VA determines that a veteran is employable, and the 
Social Security Administration has determined otherwise, the 
VA must discuss this difference in its decision.  See 
Shoemaker  v. Derwinski, 3 Vet.App. 248, 253 (1992); see also 
Collier v. Derwinski, 1 Vet.App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet.App. 363, 370-372 (1992) (Social Security 
Administration decision on unemployability is relevant to the 
VA's decision).  

Because the veteran does not meet the percentage standards 
for a total disability rating, the matter of employability is 
determined by whether the veteran's overall service-connected 
disability picture warrants an extra-schedular rating, with 
consideration of factors including his employment history, 
and educational and vocational attainment. 

The record reflects that the veteran has consistently 
reported that he has not worked in recent years due to his 
nonservice-connected bilateral hip replacements.  
Consideration may be given only to service-connected 
disability and, as noted above, the service-connected 
psychiatric disorder standing alone is not of such severity 
as to preclude employability.  

Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disability that would take his case outside 
the norm so as to warrant an extraschedular rating. 

The Board notes there is no probative evidence of frequent 
hospital treatment for service-connected disability, and no 
competent evidence that the veteran's unemployability is due 
solely to his service-connected disability.  Therefore, the 
Board concludes that a total rating based upon individual 
unemployability is not warranted. 

III.  Chapter 35 benefits

In order for a veteran's child to be eligible for educational 
benefits under Chapter 35, one must be a child of a veteran 
who died of a service-connected disability; or who, at the 
time of death, was evaluated as having a total and permanent 
service connected disability; or of a living veteran with a 
total and permanent service connected disability; or of a 
service member missing in action or a POW.  In order for a 
spouse to be eligible for Chapter 35 educational benefits, 
she must be the surviving spouse of a veteran who died of a 
service-connected disability; or a veteran who, at the time 
of death, had a total and permanent disability evaluation for 
service connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 21.3021(a) (2000).  

In light of the Board's decision with regard to the claim for 
an increased rating and a total rating based on individual 
unemployability, the Board finds that the appellant's claim 
is without legal merit; thus, it should be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
neurosis is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.

The claim for entitlement to benefits under the provisions of 
Title 38 United States Code, Chapter 35, is denied as having 
no legal merit.  



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

